Citation Nr: 0323831	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought.  Following receipt of the veteran's timely 
appeal, the Board remanded the case back to the RO for 
additional development in December 2000.  The requested 
development having been completed to the extent practicable, 
the case has been returned to the Board for resolution.  


REMAND

The veteran contends that while serving with Company "C" of 
the 34th Engineer (Construction) Battalion in the Republic of 
Vietnam from October 1967 to May 1968, he came under severe 
rocket, mortar, and small arms fire from enemy forces.  The 
veteran asserts that he witnessed the deaths of a number of 
U.S. military personnel during such actions, and that as a 
result of the above claimed stressors, he has developed PTSD.  

The record shows that the veteran has been diagnosed with 
PTSD which the examining and treating physicians have linked 
to his period of active service in Vietnam.  Beyond the above 
description of his alleged stressors, however, the veteran 
has been unable to recall any further details regarding his 
traumatic experiences in Vietnam.  The veteran's account of 
those experiences has been deemed insufficiently specific to 
warrant further research to attempt to verify those claimed 
stressors.  

The Board observes that since the veteran's appeal was 
remanded to the RO, the United States Court of Appeals for 
Veterans Claims (Court) held that in certain situations, 
heretofore unverified non-combat stressors such as having 
undergone mortar and/or rocket attacks may constitute valid 
stressors for purposes of establishing whether or not PTSD 
was incurred in service.  See generally Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, the veteran 
served in the U.S. Marine Corps in Vietnam, primarily as a 
warehouseman and messman at an airbase.  He claimed that he 
experienced incoming rocket attacks while so situated, and 
that such experiences ultimately resulted in PTSD.  The 
veteran's claim had been initially denied because the claimed 
stressors were not verified and were found not to be subject 
to verification.  In reversing the Board's decision, the 
Court found that the Board erred in interpreting the non-
combat stressor corroboration requirement as set forth at 
38 C.F.R. § 3.304(f) and as explained in Cohen v. Brown, 10 
Vet. App. 128 (1997), too narrowly by requiring the veteran 
to corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket 
attacks while stationed in Vietnam.  The Court had held in 
another case that an appellant would only need to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

In Pentecost, the Court found that the unit log and unit 
records constituted independent descriptions of rocket 
attacks that the veteran's unit experienced while he was 
stationed in Da Nang in the Republic of Vietnam, which would, 
when viewed in the light most favorable to him, objectively 
corroborate his claim of having experienced rocket attacks.  
Although the unit records did not specifically state that the 
veteran was present during the rocket attacks, the Court 
indicated that the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, indeed, exposed to the attacks.  See 
Pentecost, 16 Vet. App. at 128, 129.  

Here, the veteran's allegations regarding his claimed 
stressors appear to be similar to those alleged by the 
claimant in Pentecost, supra.  The veteran claims that while 
stationed with his engineer construction battalion, he came 
under small arms, mortar, and rocket fire by enemy troops, 
and witnessed the deaths of a number of U.S. service 
personnel.  The VA rating examiner and other medical 
personnel have concluded that the veteran most likely suffers 
from PTSD incurred as a result of his claimed Vietnam 
experiences as described above.  The VA has not, however, 
sought relevant unit records or logs from Company "C" of 
the 34th Engineer (Construction) Battalion dating from 
October 1967 to May 1968 to verify whether or not the unit or 
bases to which it was assigned received incoming enemy fire 
and sustained casualties.  

Accordingly, the Board finds that in order to adjudicate the 
veteran's claim for service connection for PTSD properly, 
additional development must be undertaken.  The RO must first 
ensure that all proper notice and duty to assist requirements 
as set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107), are met.  
The RO must then seek to obtain any pertinent unit records 
such as morning reports, logs, "lessons learned" or other 
relevant documentation showing any hostile action involvement 
with Company "C" of the 34th Engineer (Construction) 
Battalion dating from October 1967 to May 1968 in the 
Republic of Vietnam.  If it is shown that the 34th Engineer 
Battalion came under fire or sustained casualties during the 
time the veteran was assigned to that unit, he must be 
afforded an additional VA rating examination to determine if 
such stressors as having come under mortar, rocket, or small 
arms fire were sufficient to result in PTSD.  Upon completion 
of the foregoing, the RO should readjudicate the veteran's 
claim for service connection for PTSD on the basis of all 
available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed PTSD dating 
from July 2002 to the present.  The RO 
should obtain and associate with the 
claims file any such identified records.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  After contacting the veteran, the RO 
should obtain any additional detailed 
information regarding his alleged 
stressors which he claims have resulted 
in his PTSD as he may be able to provide.  
The veteran should be advised of the need 
to provide sufficient detailed 
information in order that his alleged 
stressors can be verified.  The RO should 
then attempt to verify the occurrence of 
the purported stressors through the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  In that regard, 
the RO should request all pertinent unit 
records including unit logs, morning 
reports, "lessons learned" or other 
relevant information pertaining to 
Company "C" of the 34th Engineer 
(Construction) Battalion dating from 
October 1967 to May 1968.  

3.  If, and only if, the unit logs 
pertaining to the 34th Engineer Battalion 
document that the veteran's unit or area 
of operations came under hostile fire 
and/or sustained casualties from hostile 
fire, the veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist to determine if any of the 
verified stressors, to include being 
present during enemy artillery, mortar, 
rocket, or small arms attacks, were 
sufficient to result in his claimed PTSD.  
The veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
After a thorough review of the claims 
file and after conducting a thorough 
clinical examination, to include any 
indicated studies and/or tests, the 
examiner is requested to indicate whether 
or not the veteran has PTSD.  If not, the 
examiner should so state.  If the veteran 
is found to have an Axis I diagnosis of 
PTSD, the examiner is requested to state 
whether or not any of the confirmed 
stressors, as set forth above, provide a 
sufficient basis for the incurrence of 
PTSD in this particular veteran.  If not, 
the examiner should so state.  The 
examiner is requested to reconcile any 
opinions offered with any other relevant 
medical opinions of record, and to offer 
a complete rationale for any opinions 
offered in the typewritten examination 
report.  

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
PTSD on the basis of all available 
evidence.  If the decision remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case containing all relevant 
statutory and regulatory provisions 
governing the issue on appeal.  The 
veteran must be afforded an opportunity 
to respond before the case is returned to 
the Board for any further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




